Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ras et al. (US 20200345293 A1).
Regarding claim 1, Ras et al. teaches a system comprising: a plurality of light sources placed at an end of the system (see Abstract; “The device (100) comprises a light source (104) configured to emit light to illuminate the skin (102)”) and configured to generate and direct light rays to be incident onto a surface to be detected at angles that are greater than or equal to a predetermined angle threshold (see para [0015]; “The method comprises emitting light from the light source to illuminate the skin. The light source has a radiation angle in a range from 5 to 40 degrees. The radiation angle is the angle at which an intensity of the light emitted by the light source is half that of a maximum intensity of the light emitted by the light source”), the predetermined angle threshold being set to ensure that images of the surface see para [0009]; “the light source may be configured to emit light with an angle of incidence in a range from 5 to 50 degrees. In some embodiments, the light source may be configured to emit light with an angle of incidence in a range from 10 to 30 degrees. In some embodiments, the light source may be configured to emit light with an angle of incidence in a range from 10 to 25 degrees” see also para [0032-0033]; “when a light source of the device has a radiation angle of 120 degrees, which falls outside the radiation angle range for the light source 104 of the device 100 described herein. When a light source having a large radiation angle (e.g. any angle above 40 degrees, such as 120 degrees) is used to illuminate an irregular surface such as textured skin, the rays of light emitted by the light source have a broad range of angle of incidence on the surface in the case of diffuse illumination and are therefore less sensitive to any irregularities on the surface. As such, the irregularities are difficult to visualize in an image acquired from an imaging sensor when skin is illuminated with such a light source. By achieving a broad range of angle of incidence for illuminating a textured surface with a large radiation angle (e.g. any angle above 40 degrees, such as 120 degrees), the probability of detecting light reflected from the skin is enhanced, but the sensitivity of the reflected light to any irregularities on the surface of the skin is reduced, which results in an image of poor contrast”. Examiner interprets that “predetermined angle threshold” to be an angle of incidence in a range from 5 to 50 degrees); and an image sensor placed at another end of the system and configured to collect light rays reflected from the surface to be detected to form a first image of the surface to be detected (see para [0007]; “The device also comprises an imaging sensor configured to detect light reflected from the skin and convert the detected light into an image of the skin” see also para [0011]; “the device may further comprise a housing configured to house the light source and the imaging sensor. In some embodiments, the housing may comprise an aperture through which the light source is configured to emit light and the imaging sensor is configured to detect light reflected from the skin”).  
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 Ras et al. further teach further comprising a processor configured to analyze the images of the surface to be detected that are transmitted from the image sensor (see para [0014]; “The system comprises a device as described above and a processor configured to acquire the image of the skin from the imaging sensor and process the acquired image to measure the skin texture”).  
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Ras et al. further teach wherein the processor is further configured to calculate a degree of contrast of the first image of the surface to be detected (see para [0033]; “Thus, as illustrated in FIGS. 3A and 3B, the image acquired with the light source 104 having a radiation angle of 25 degrees has a higher contrast (or resolution) than the image acquired with the light source having a radiation angle of 120 degrees, such that the features in the image are more clearly resolved”).  
Regarding claim 4, the rejection of claim 2 is incorporated herein.
Ras et al. further teaches wherein the processor is further configured to instruct the plurality of light sources to alter the angles of the light rays to be incident onto the surface to be detected to enable the image sensor to obtain a second image of the surface to be detected, a degree of contrast of the second image being higher than a degree of contrast of the first image (see para [0023]; “FIGS. 4A-F are example images acquired by an imaging sensor with a light source configured to emit light with different angles of incidence” para [0036]; “FIG. 4A is an example of an image acquired by the imaging sensor 108 of the device 100 when the light source 104 of the device 100 is configured to emit light 106 with an angle of incidence of 15 degrees. FIG. 4B is an example of an image acquired by the imaging sensor 108 of the device 100 when the light source 104 of the device 100 is configured to emit light 106 with an angle of incidence of 20 degrees” the degree contrast of first image Fig. 4A is 15 degree and second image Fig.4B is 20 degree which is higher than a degree of contrast of the first image).  
Regarding claim 5, the rejection of claim 2 is incorporated herein.
Ras et al. further teaches wherein the processor is further configured to instruct the plurality of light sources to change intensities of the light rays to be incident onto the surface to be detected to increase a degree of contrast in the first image of the surface to be detected (see Fig. 2, para [0015]; “The light source has a radiation angle in a range from 5 to 40 degrees. The radiation angle is the angle at which an intensity of the light emitted by the light source is half that of a maximum intensity of the light emitted by the light source” see also para [0038]; “see para [0047]; “The polarizer can be configured to polarize the light 110 reflected from the skin 102. Thus, the polarizer may be positioned such that light 110 reflected from the skin 102 reaches the polarizer before the imaging sensor 108. For example, the polarizer can be positioned before (e.g. in front of) the imaging sensor 108. In embodiments where the device 100 comprises a polarizer, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102. Alternatively, in other embodiments, the light source 104 described herein may be configured to emit polarized light. In these embodiments, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102”).  
Regarding claim 12, the rejection of claim 1 is incorporated herein.
Ras et al. further teaches wherein the surface to be detected comprises a skin surface of a human (see Abstract, para [0027]; “FIG. 1 illustrates a device 100 for imaging skin 102 according to an embodiment”).  
Regarding claim 13, the rejection of claim 1 is incorporated herein.
Ras et al. further teaches further comprising an optical lens configured to focus the light rays reflected from the surface to be detected onto the image sensor (see para [0028]; “the imaging sensor 108 may comprise a focusing lens”).
Regarding claim 15, the rejection of claim 1 fully incorporated here and the rejection of claim 1 is equally applicable here.   
Regarding claim 16, the rejection of claim 4 is equally applicable here.
Regarding claim 17, the rejection of claim 5 is equally applicable here.
Regarding claim 20, the rejection of claim 1 fully incorporated here and the rejection of claim 1 is equally applicable here. (see also para [0058]; “The memory can be configured to store program code that can be executed by a processor to cause the device 100 to operate in the manner described herein. Alternatively, or in addition, the memory can be configured to store information acquired by the device 100. For example, in some embodiments, the memory may be configured to store an image of skin acquired by the imaging sensor 108 of the device 100, a skin texture measured by the processor of the system, or any other information, or any combination of information resulting from the method described herein”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11, 14, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ras et al. in view of Bardagjy et al. (US 20200259982 A1). 
Regarding claim 6, the rejection of claim 2 is incorporated herein. Ras et al. in the combination does not teach as further claimed, but
Bardagjy et al. teaches wherein the processor is further configured to instruct the plurality of light sources to change light frequencies of the light rays to be incident onto the surface to be detected to capture a texture of the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc” ). Accordingly, it would have been obvious to one of ordinary skill in the art before the et al. in order to perform a particular action within an application (see para [0045]).
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Ras et al. further teaches wherein a light source of the plurality of light sources comprises a plurality of light emitting diodes of different frequencies, comprises using a different light emitting diode of the plurality of light emitting diodes of different frequencies to generate light rays to be incident onto the surface to be detected (see para [0049]; “The plurality of light emitters may comprise any type of light emitter or any combination of types of light emitter, such as any of the types provided earlier in respect of the light source 104 of the device 100. For example, the plurality of light emitters may comprise any one or more of a semiconductor light emitter (such as a light emitting diode LED, a resonant cavity light emitting diode RCLED, a vertical cavity laser diode VCSEL, an edge emitting laser, or any other semiconductor light emitter, or any combination of semiconductor light emitter), an organic light emitter (such as a passive-matrix PMOLED, an active-matrix AMOLED, or any other organic light emitter, or any combination of organic light emitters), a solid state light emitter, or any other light emitter, or any combination of light emitters”).
Bardagjy in the combination further teach wherein changing the light frequencies of the light rays to be incident onto the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc.”). 
Regarding claim 8, the rejection of claim 2 is incorporated herein.
see para [0044]; “the imaging device 100 may further include a polarizing element (not shown in FIG. 4) placed in front of the detector 420 for receiving and propagating a portion of the reflected light 465 of a particular polarization. The polarizing element can be a linear polarizer, a circular polarizer, an elliptical polarizer, etc. The polarizing element can be implemented as a thin film polarizer (absorptive, reflective), a quarter wave plate combined with a linear polarizer, etc. The reflected light 465 may be selected from a group consisting of linearly polarized light (vertical and horizontal), right handed circularly polarized light, left handed circularly polarized light, and elliptically polarized light. Note that polarization of the reflected light 465 can be different than polarization of the illumination light 460 that illuminates the local area 420”).  
Regarding claim 9, the rejection of claim 8 is incorporated herein.
Bardagjy et al. in the combination further teach wherein the processor is further configured to instruct the plurality of polarized filters to change an orientation of polarization to enable a different polarization of the light rays to be incident on the surface to be detected to obtain a second image of the surface to be detected, the second image having a different amount of geometric shadows than the first image (see para [0041]; “the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430” also para [044]; “The polarizing element can be a linear polarizer, a circular polarizer, an elliptical polarizer, etc. The polarizing element can be implemented as a thin film polarizer (absorptive, reflective), a quarter wave plate combined with a linear polarizer, etc. The reflected light 465 may be selected from a group consisting of linearly polarized light (vertical and horizontal), right handed circularly polarized light, left handed circularly polarized light, and elliptically polarized light. Note that polarization of the reflected light 465 can be different than polarization of the illumination light 460 that illuminates the local area 420”).  
Regarding claim 10, the rejection of claim 2 is incorporated herein.
Bardagjy et al. in the combination further teach wherein the processor is further configured to search for an image of the surface to be detected that has a desired degree of contrast (see para [0003]; “The detector is configured to capture one or more images of the local area including the filtered light” see also para [0019]; “The filtering element 115 is placed such that the light 145 is incident at a surface 165 of the filtering element 115 within a range of angles. And the range of angles is determined by a design range of angles at which the filtering element 115 is designed to filter light. The design range of angles for a typical infrared interference filter is approximately ±5 degrees from an angle of incidence (AOI) for which the filtering element 115 is designed”), by instructing the plurality of light sources to change light frequencies and intensities of the light rays to be incident onto the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc”), and instructing a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0041]; “the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430”).  
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Bardagjy et al. in the combination further teach wherein the surface to be detected comprises a surface that is partially transparent to a certain range of light frequencies, different light frequencies of the certain range of light frequencies leading to different degrees of transparency of the surface to be detected (see para [0026]; “In embodiments that describe AR system and/or a MR system, portions of a front side 202 of the HMD 200 are at least partially transparent in the visible band (˜380 nm to 750 nm), and portions of the HMD 200 that are between the front side 202 of the HMD 200 and an eye of the user are at least partially transparent (e.g., a partially transparent electronic display)”).  
Regarding claim 14, the rejection of claim 1 is incorporated herein.
see para [0059]; “Alternatively or in addition, the user interface can be configured to receive a user input. For example, the user interface may allow a user to manually enter information or instructions, interact with and/or control the device 100. Thus, the user interface may be any user interface that enables the rendering (or outputting, displaying, or providing) of information and, alternatively or in addition, enables a user to provide a user input” see para [0029]; “The radiation angle referred to herein is the angle at which an intensity (e.g. a luminous intensity) of the light emitted by the light source 104 is half that (i.e. 50%) of a maximum (e.g. peak) intensity of the light emitted by the light source 104. A radiation angle is, for example, a measure of a dispersion (or radiation pattern) of light emitted by a light source. A radiation pattern of a light source viewed on-axis in a narrower viewing angle has a higher intensity than a radiation pattern of a light source viewed on-axis in a wider viewing angle” and para [0038]; “the light source 104 may be configured to emit light 106 to provide a uniform (or homogenous) light intensity distribution toward the skin 102. More specifically, for example, the light source 104 may be configured to emit light 106 to uniformly illuminate the skin 102 in the field of view of the imaging sensor 108 or to provide a uniform intensity distribution of light toward the skin 102 in the field of view of the imaging sensor 108”), 
Bardagjy et al. in the combination further teach and/or cause a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of see para [0041]; ““the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430” also para [044]; “The polarizing element can be a linear polarizer, a circular polarizer, an elliptical polarizer, etc. The polarizing element can be implemented as a thin film polarizer (absorptive, reflective), a quarter wave plate combined with a linear polarizer, etc. The reflected light 465 may be selected from a group consisting of linearly polarized light (vertical and horizontal), right handed circularly polarized light, left handed circularly polarized light, and elliptically polarized light. Note that polarization of the reflected light 465 can be different than polarization of the illumination light 460 that illuminates the local area 420”).  
Regarding claim 18, the rejection of claim 15 is incorporated herein.
Bardagjy et al. in the combination further teach further comprising: searching for an image of the surface to be detected that has a desired degree of contrast by allowing the plurality of light sources to change light frequencies and intensities of the light rays to be incident onto the surface to be detected, and allowing a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident see para [0047]; “The polarizer can be configured to polarize the light 110 reflected from the skin 102. Thus, the polarizer may be positioned such that light 110 reflected from the skin 102 reaches the polarizer before the imaging sensor 108. For example, the polarizer can be positioned before (e.g. in front of) the imaging sensor 108. In embodiments where the device 100 comprises a polarizer, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102. Alternatively, in other embodiments, the light source 104 described herein may be configured to emit polarized light. In these embodiments, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102”).  
Regarding claim 19, the rejection of claim 15 is incorporated herein.
Ras et al. in the combination further teach further teaches further comprising: enabling a user to review the images of the surface to be detected (see para [0059]; “the device 100 may comprise a user interface, or may be configured to communicate with and/or connect to a user interface external to (i.e. separate to or remote from) the device 100. The user interface can be configured to render (or output, display, or provide) information resulting from the method described herein. For example, in some embodiments, the user interface may be configured to render (or output, display, or provide) an image of skin acquired by the imaging sensor 108, a skin texture measured by the processor, or any other information, or any combination of information resulting from the method described herein”).
Bardagjy et al. in the combination further teach receive instructions from the user to cause the plurality of light sources to change light frequencies and/or intensities of the light rays see para [0041]; “the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430”), and/or cause a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0041]; ““the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430” also para [044]; “The polarizing element can be a linear polarizer, a circular polarizer, an elliptical polarizer, etc. The polarizing element can be implemented as a thin film polarizer (absorptive, reflective), a quarter wave plate combined with a linear polarizer, etc. The reflected light 465 may be selected from a group consisting of linearly polarized light (vertical and horizontal), right handed circularly polarized light, left handed circularly polarized light, and elliptically polarized light. Note that polarization of the reflected light 465 can be different than polarization of the illumination light 460 that illuminates the local area 420”).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668